DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1. Formal Matters
	Claims 1-3, 5-14, 16, 18, 19, 21-51 are pending and are the subject of this Office Action.




2. Claim Objections
A.	The objection to claims 22 and 23 has been withdrawn in view of Applicants’ amendments.

B.	Claims 16, 18, 22 and 23 are objected to since the syntax is unclear. Part (ii) recites “wherein at least one CDR is…comprises or consists”. 

C.	Claims 16, 18, 22 and 23 are objected to since the claims could be amended to, for example, “wherein said antibody or antigen-binding fragment comprises a heavy chain constant domain…”




3. Claim Rejections - 35 USC § 112(a) – scope of enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
A.	Claims 16, 18, 22 and 23 remain rejected for the reasons already of record on pages 4-5 of the Office Action dated 7/28/22.
Applicants argue that the claims have been amended to recite that the antibodies comprise 3 HC CDRs and 3 LC CDRs, wherein at least one of the CDRs is chosen from SEQ ID NO:14-23, thus addressing the concern regarding the antibody only having a HCVD.
This argument has been considered, but is not persuasive. While Applicants have added the limitation of a LCVD, which aids in reducing the breadth, it is noted that the claims (e.g. claim 16(ii)) do not require that all 6 CDRs be identified. As stated in the first sentence of the rejection, only antibodies with the 6 CDRs of claim 1 are enabled. Again, while the claims indicate a LCVD, they only require that one CDR be identified by SEQ ID Nos. The same holds true for the HCVR. In other words, Applicants are claiming the genus of antibodies wherein only one of the 6 CDRs is known by SEQ ID NO. There is no description of antibodies wherein up to 5 CDRs have not been described. 
	
	

B.	The rejection regarding prevention and treating conditions other than cancer has been withdrawn in view of Applicants’ amendments.






4. Claim Rejections - 35 USC § 112(a) – written description
Claims 16, 18, 34, 37, 40, 43 and 46 remain rejected, and claim 13 is also rejected, for the reasons already of record on pages 7-8 of the Office Action dated 7/28/22. Claim 13 was inadvertently omitted, but has the identical issue to the rejected claims. Applicants argue that the Office commonly allows for a certain percentage of variability and that the originally filed application provides support for this variation.
These arguments have been considered, but are not deemed persuasive. While the Office does permit variability, it does so based on adequate written description of the genus. In this case, it appears that Applicants have only provided support for one of each of PD1 (SEQ ID NO:81, 88), PDL1 (SEQ ID NO:82), CD80 (SEQ ID NO:83) and 4-1BBL (SEQ ID NO:85). Applicants have not indicated what, if any, changes can be made to these SEQ ID Nos while retaining therapeutic activity. In other words, there is no support for any variation less than 100% (i.e. full-length, wild-type) proteins.
5. Claim Rejections - 35 USC § 103
	The rejection has been withdrawn in view of Applicants’ amendments.



6. Conclusion
A.	Claims 1-3, 5-12, 14, 19, 21, 24-33, 35, 36, 38, 38, 41, 42, 44, 45 and 47-51 are allowable.
B.	Claims 13, 16, 18, 22, 23, 34, 37, 40, 43 and 46 are not allowable.




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.



Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is (571)272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at (571)272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647